         Case 1:19-cr-00058-LGS Document 110 Filed 06/05/20 Page 1 of 1
                                         LAW OFFICES
                        CHRISTOPHER MADIOU
WOOLWORTH BUILDING                                                            P (917) 408 - 6484
233 BROADWAY – SUITE 2208                                                     F (212) 571 - 9149
NEW YORK, NY 10279                                                      CHRIS@MADIOULAW.COM
                                    WWW.MADIOULAW.COM



                                                                    June 4, 2020
                             Application Granted. The Clerk of the Court is directed to
Hon. Lorna G. Schofield      terminate the letter motion at docket number 109.
Thurgood Marshall
United States Courthouse     Dated: June 4, 2020
40 Foley Square              New York, New York
New York, NY 10007


               Re: Bail modification - U.S. v. Dimitrius Simmons, 19 Cr. 58 (LGS)

Dear Judge Schofield,

       I represent Dimitrius Simmons in the above-captioned case. Mr. Simmons is currently
released on bail with curfew conditions enforced by location monitoring. I am informed that Mr.
Simmons is in full compliance and has been reporting to Pretrial with absolutely no issues.

        I am writing to respectfully request that Mr. Simmons’ bail conditions be modified so
that he is no longer subject to a curfew enforced by electronic location monitoring. All other
conditions of his release will remain in place.

        I have discussed this application with Pretrial Officer Mohammed Ahmed, who has no
objection; the government, through AUSA Christopher Clore, defers to Pretrial.

       Thank you for your consideration.

                                     Sincerely,



                                     Christopher Madiou




Cc:    AUSA Christopher Clore (via ECF and email)
       U.S. Pretrial Services Officer Mohammed Ahmed (via email)
